DETAILED ACTION
Election/Restrictions
Claims 1-5, 7-12 and 14-22 are allowable. The restriction requirement, as set forth in the Office action mailed on 1/28/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-5, 7-12 and 14-22 are allowed.

Regarding claim 1, the prior art of record does not anticipate nor render obvious to one of ordinary skilled in the art a phosphor module comprising various elements as claimed, more specifically, a thickness of the phosphor layer and a thickness of the reflective layer are, respectively, less than or equal to a depth of the recess.
Regarding claim 10, the prior art of record does not anticipate nor render obvious to one of ordinary skilled in the art a phosphor module comprising various elements as claimed, more specifically, a reflective film disposed between the adhesive layer and the phosphor layer and configured to reflect light.
Regarding claim 18, the prior art of record does not anticipate nor render obvious to one of ordinary skilled in the art a phosphor module comprising various elements as claimed, more specifically, wherein the heat radiator defines a recess configured to receive the phosphor layer and the reflective layer within the recess, and wherein a top surface of the phosphor layer and a top surface of the reflective layer are coplanar with a top surface of the heat radiator.
The remaining claims are allowable due to their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.